Appeal from a judgment of the Erie County Court (Shirley Troutman, J.), rendered June 16, 2004. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a plea of guilty, of attempted criminal possession of a weapon in the third degree (Penal Law §§ 110.00, 265.02). We reject the contention of defendant that County Court erred in sentencing him as a second felony offender. Defendant waived strict compliance with CPL 400.21 when he admitted the predicate felony and informed the court that he was not challenging the predicate felony statement (see People v Maynard, 294 AD2d 866 [2002], lv denied 98 NY2d 699 [2002]; People v Kennedy, 277 AD2d 814 [2000], lv denied 96 NY2d 760 [2001]; see also People v Leon, 23 AD3d 1110 [2005]). Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Pine, JJ.